Order filed March 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00802-CV
                                    ____________

                          MAURICE SCHRUBEN, Appellant

                                            V.

                        MARY AGNES SCHRUBEN, Appellee


                       On Appeal from the 308th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58104


                                       ORDER

       Appellant=s brief was originally due December 2, 2011. Appellant requested and
was granted an extension of time until January 2, 2012, to file his brief. No brief or
further motion for extension of time has been filed.
       Unless appellant files a brief with the clerk of this court on or before March 16,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).


                                          PER CURIAM